                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           DOCKET NO. 5:19-cv-00123-FDW
 JAY CLIFTON BARNETT,            )
                                 )
        Plaintiff,               )
                                 )
 vs.                             )
                                 )                                  ORDER
 ANDREW M. SAUL, Commissioner of )
 Social Security,                )
                                 )
        Defendant.               )
                                 )
                                 )

       THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment (Doc.

No. 11) and Defendant’s Motion to Remand (Doc. No. 13) for further administrative proceedings.

Plaintiff’s counsel consents to the Government’s Motion for Remand.          Accordingly, the

Commissioner’s decision is REVERSED and this matter is REMANDED for a new hearing.

Plaintiff’s Motion for Summary Judgment (Doc. No. 11) is DENIED as moot.

       The Court finds good cause has been alleged for remand. Accordingly, the Court hereby

reverses the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to the Commissioner for further administrative proceedings. See Shalala v. Schaefer, 509

U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       The Clerk of Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

       IT IS SO ORDERED.
                                    Signed: March 27, 2020



                                                 1
